Franklin App. Nos. 04AP-469, 04AP-544, and 04AP-668, 2004-Ohio-6724. This cause came on for further consideration of appellee’s motion for sanctions for frivolous action and motion for an order declaring appellants vexatious litigators, and appellants’ motion to dismiss or, in the alternative, for an order to amend commingled motions for sanctions and for an order declaring appellants vexatious litigators, motion to remand the instant case to trial court for its findings of facts and conclusions of law regarding compliance with statutes, and motion for order declaring The Huntington National Bank and its counsel vexatious litigators. Upon consideration thereof,
IT IS ORDERED by the court that appellee’s motion for sanctions for frivolous action be, and hereby is, granted. The motion for an order declaring appellants vexatious litigators is denied as moot, since appellants were deemed vexatious litigators by this court on May 11, 2005.
IT IS FURTHER ORDERED by the court, sua sponte, that appellee shall file a bill and documentation in support of an award for attorney fees, in accordance with the guidelines set forth in DR 2-106, within 20 days of the date of this entry; appellants may file objections to appellee’s bill and documentation within 10 days of the filing of the bill and documentation; appellee may file a reply to appellants’ objections, if any, within 5 days of the filing of the objections.
IT IS FURTHER ORDERED by the court that all of appellants’ motions be, and hereby are, denied as moot.
Pfeifee, J., dissents and would deny the motion for sanctions for frivolous action.